                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        Civil No.: 18-1675(DSD/KMM)

Kolleen LeShalle Norris,

                 Plaintiff,

v.                                                         ORDER

Warden Nanette Barnes,

                 Defendant.


     This    matter    is   before   the   court   upon   the   report   and

recommendation    of    Magistrate   Judge    Katherine   Menendez,   dated

October 31, 2018 (R&R).      The magistrate judge recommended that the

court dismiss Kolleen LeShalle Norris’ petition for a writ of

habeas corpus under 28 U.S.C. § 2241.           No objections to the R&R

have been filed within the time period permitted.               Under these

circumstances, the court finds it appropriate to adopt the R&R.

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The R&R [ECF No. 4] is adopted in its entirety; and

     2.     The petition for a writ of habeas corpus [ECF No. 1] is

dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: November 26, 2018


                                           s/David S. Doty
                                           David S. Doty, Judge
                                           United States District Court
